OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlphaMark Investment Trust By (Signature and Title)* /s/ Michael L. Simon Michael L. Simon, President Date August 28, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT 7/1/2011 - 6/30/2012 AlphaMark Large Cap Growth Fund (AMLCX) Issuer Name Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Apple Inc. AAPL 02/23/12 1 Election of directors Issuer Yes For For Apple Inc. AAPL 02/23/12 2 Ratification of Ernst & YoungLLP as auditors fiscal year 2012. Issuer Yes For For Apple Inc. AAPL 02/23/12 3 Advisory vote on executive compensation Issuer Yes For For Apple Inc. AAPL 02/23/12 4 Shareholder prop "Conflict of interest report" Shareholder Yes Against For Apple Inc. AAPL 02/23/12 5 Shareholder prop "Shareholder say on director pay" Shareholder Yes Against For Apple Inc. AAPL 02/23/12 6 Shareholder prop "report on political contributions and expenditures" Shareholder Yes Against For Apple Inc. AAPL 02/23/12 7 Shareholder prop "adopt a majority voting standard for director elections" Shareholder Yes Against For Autoliv, Inc. ALV 05/08/12 1 Election of directors Issuer Yes For For Autoliv, Inc. ALV 05/08/12 2 Advisory vote on executive compensation Issuer Yes For For Autoliv, Inc. ALV 05/08/12 3 Approval of the amendment to the 1997 stock incentive plan Issuer Yes For For Autoliv, Inc. ALV 05/08/12 4 Ratification of Ernst & YoungLLP as auditors ending 12/31/12 Issuer Yes For For Amgen Inc. AMGN 05/23/12 1 Election of nominee directors Issuer Yes For For Amgen Inc. AMGN 05/23/12 2 Ratification of Ernst & YoungLLP as auditors ending 12/31/12 Issuer Yes For For Amgen Inc. AMGN 05/23/12 3 Advisory vote on executive compensation Issuer Yes For For Amgen Inc. AMGN 05/23/12 4 Approve incorporation to authorize stockholder action by written consent Issuer Yes For For Amgen Inc. AMGN 05/23/12 5 Shareholder proposals Independent Chairman of the Board. Shareholder Yes Against For Amgen Inc. AMGN 05/23/12 5 Shareholder proposal Transparency in Animal Use. Shareholder Yes Against For Amgen Inc. AMGN 05/23/12 5 Shareholder proposal on disclosure of lobbying policies and practices. Shareholder Yes Against For Amgen Inc. AMGN 05/23/12 5 Shareholder proposal - CEO to serve on a maximum of one other board. Shareholder Yes Against For TD Ameritrade Inc. AMTD 87236Y108 02/14/12 1 Election of nominee directors Issuer Yes For For TD Ameritrade Inc. AMTD 87236Y108 02/14/12 2 Advisory vote on executive compensation Issuer Yes For For TD Ameritrade Inc. AMTD 87236Y108 02/14/12 3 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 09/30/2012 Issuer Yes For For Amphenol Corporation APH 05/23/12 1 Election of nominee directors Issuer Yes For For Amphenol Corporation APH 05/23/12 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Amphenol Corporation APH 05/23/12 3 Advisory vote on executive compensation Issuer Yes For For Amphenol Corporation APH 05/23/12 4 To approve to declassify the Board Issuer Yes For For Amphenol Corporation APH 05/23/12 5 To approve to eliminate supermajority voting. Issuer Yes For For Amphenol Corporation APH 05/23/12 6 To approve 2012 restricted stock plan for directors Issuer Yes For For Amphenol Corporation APH 05/23/12 7 Stockholder prop to eliminate supermajority voting. Shareholder Yes Against For American Express Company AXP 04/30/12 1 Election of directors Issuer Yes For For American Express Company AXP 04/30/12 2 Ratification of PricewaterhouseCoopersLLP as auditors for 2012. Issuer Yes For For American Express Company AXP 04/30/12 3 Advisory vote on executive compensation Issuer Yes For For American Express Company AXP 04/30/12 4 Approval of performance goals and award limits under 2007 incentive compensation plan. Issuer Yes For For American Express Company AXP 04/30/12 5 Shareholder prop relating to cumulative voting for directors Shareholder Yes Against For American Express Company AXP 04/30/12 6 Shareholder prop relating to separation of chairman and CEO roles. Shareholder Yes Against For Biogen Idec Inc. BIIB 09062X103 06/08/12 1 Election of nominee directors Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/08/12 2 Ratification of PricewaterhouseCoopersLLP as auditors for 12/31/2012. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/08/12 3 Advisory vote on Say on pay exec comp. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/08/12 4 Approve an amedment to Biogen IDEC's amended and restated. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/08/12 5 Approve amendment to Biogen IDEC's second amended and restated by laws permitting holders of at least 25% of common stock. Issuer Yes For For Broadcom Corporation BRCM 05/15/12 1 Election of directors Issuer Yes For For Broadcom Corporation BRCM 05/15/12 2 To approve employee stock purchase plan. Issuer Yes For For Broadcom Corporation BRCM 05/15/12 3 To approve 2012 stock incentive plan Issuer Yes For For Broadcom Corporation BRCM 05/15/12 4 Ratification of KPMG LLP as auditors for fiscal year 2012 Issuer Yes For For Cliffs Natural Resources CLF 05/08/12 1 Election of directors Issuer Yes For For Cliffs Natural Resources CLF 05/08/12 2 To add a provision to allow board to amend regulations without shareholder approval Issuer Yes For For Cliffs Natural Resources CLF 05/08/12 3 To approve executive compensation, say on pay Issuer Yes For For Cliffs Natural Resources CLF 05/08/12 4 A proposal to approve the 2012 incentive equity plan. Issuer Yes For For Cliffs Natural Resources CLF 05/08/12 5 A proposal to approve the 2012 exec mgmt perf incentive plan Issuer Yes For For Cliffs Natural Resources CLF 05/08/12 6 Ratification of Deloitte Touche LLP as auditors ending 2012. Issuer Yes For For CenturyLink Inc. CTL 05/23/12 1 Approve to declassify Board & increase authorized shares Issuer Yes For For CenturyLink Inc. CTL 05/23/12 2 Election of nominee directors Issuer Yes For For CenturyLink Inc. CTL 05/23/12 3 Ratification of KPMG LLP as auditors for fiscal year 2012 Issuer Yes For For CenturyLink Inc. CTL 05/23/12 4 Advisory vote on executive compensation Issuer Yes For For CenturyLink Inc. CTL 05/23/12 5 Shareholder proposal on bonus deferrals Shareholder Yes Against For CenturyLink Inc. CTL 05/23/12 5 Shareholder proposal on performance-based restricted stock Shareholder Yes Against For CenturyLink Inc. CTL 05/23/12 5 Shareholder proposal on political contributions report Shareholder Yes Against For Cummins Inc. CMI 05/08/12 1-9 Election of directors Issuer Yes For For Cummins Inc. CMI 05/08/12 10 Advisory Vote to approve the compensation of executive officers Issuer Yes For For Cummins Inc. CMI 05/08/12 11 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/12. Issuer Yes For For Cummins Inc. CMI 05/08/12 12 Proposal to approve the 2012 Omnibus incentive plan Issuer Yes For For Cummins Inc. CMI 05/08/12 13 Proposal to approve the employee stock purchase plan Issuer Yes For For Cummins Inc. CMI 05/08/12 14 Proposal to amend by-laws to allow shareholders who have a 25% net long position to call special shareholder meetings. Issuer Yes For For Discovery Communications DISCA 25470F104 05/15/12 1 Election of nominee directors Issuer Yes For For Discovery Communications DISCA 25470F104 05/15/12 2 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/12. Issuer Yes For For EBAY Inc. EBAY 04/26/12 1 Election of nominee directors Issuer Yes For For EBAY Inc. EBAY 04/26/12 2 Advisory vote on executive compensation Issuer Yes For For EBAY Inc. EBAY 04/26/12 3 Approve 2008 equity incentive plan Issuer Yes For For EBAY Inc. EBAY 04/26/12 4 To approve employee stock purchase plan. Issuer Yes For For EBAY Inc. EBAY 04/26/12 5 To adopt and approve to declassify our Board of Directors and provide for an annual election Issuer Yes For For EBAY Inc. EBAY 04/26/12 6 To provide stockholders with the right to call a special meeting Issuer Yes For For EBAY Inc. EBAY 04/26/12 7 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/2012. Issuer Yes For For EMC Corporation EMC 05/01/12 1 Election of nominee directors Issuer Yes For For EMC Corporation EMC 05/01/12 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/12. Issuer Yes For For EMC Corporation EMC 05/01/12 3 Advisory vote on executive compensation Issuer Yes For For Eastman Chemical Company EMN 05/03/12 1 Election of nominee directors Issuer Yes For For Eastman Chemical Company EMN 05/03/12 2 Advisory vote on executive compensation Issuer Yes For For Eastman Chemical Company EMN 05/03/12 3 Approval of 2012 Omnibus Stock Plan Issuer Yes For For Eastman Chemical Company EMN 05/03/12 4 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Eastman Chemical Company EMN 05/03/12 5 Approval of amendment to certificate of inc to eliminate certain supermajority voting provisions. Issuer Yes For For Eastman Chemical Company EMN 05/03/12 6 Advisory vote on stockholder proposal requesting the board take steps to permit stockholders to act by written consent. Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/30/12 1 Election of nominee directors Issuer Yes For For Exxon Mobil Corporation XOM 30231G102 05/30/12 2 Ratification of independent auditors Issuer Yes For For Exxon Mobil Corporation XOM 30231G102 05/30/12 3 Advisory vote on executive compensation Issuer Yes For For Exxon Mobil Corporation XOM 30231G102 05/30/12 4 Independent chairman Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/30/12 5 Majority Vote for Directors Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/30/12 6 Report on political contributions. Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/30/12 7 Amendment of EEO policy. Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/30/12 8 Report on Natural Gas Production Shareholder Yes Against For Exxon Mobil Corporation XOM 30231G102 05/30/12 9 Greenhouse Gas Emissions Goals Shareholder Yes Against For Flowserve Corporation FLS 34354P105 05/17/12 1 Election of nominee directors Issuer Yes For For Flowserve Corporation FLS 34354P105 05/17/12 2 Advisory vote on executive compensation Issuer Yes For For Flowserve Corporation FLS 34354P105 05/17/12 3 Approve elimination of classified structure of the Board Issuer Yes For For Flowserve Corporation FLS 34354P105 05/17/12 4 Approve to provide shareholders the right to call a special meeting Issuer Yes For For Flowserve Corporation FLS 34354P105 05/17/12 5 Ratification of PricewaterhouseCoopersLLP as auditors for 2012 Issuer Yes For For Estee Lauder Companies EL 11/11/11 1 Election of directors Issuer Yes For For Estee Lauder Companies EL 11/11/11 2 Advisory vote on executive compensation Issuer Yes For For Estee Lauder Companies EL 11/11/11 3 Advisory vote on the frequency of executive compensation Issuer Yes For For Estee Lauder Companies EL 11/11/11 4 Ratification of KPMG LLP as auditors for fiscal year 2012 Issuer Yes For For Google Inc. GOOG 38259P508 06/21/12 1 Election of nominee directors Issuer Yes For For Google Inc. GOOG 38259P508 06/21/12 2 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2012 Issuer Yes For For Google Inc. GOOG 38259P508 06/21/12 3 Approval to establish class C of capital stock, increase class A to 9 Billion and to provide for the treatment of shs of class A that is a least as favorable as class B. Issuer Yes For For Google Inc. GOOG 38259P508 06/21/12 4 Approval of 2012 stock plan. Issuer Yes For For Google Inc. GOOG 38259P508 06/21/12 5 Approval of incentive compensation plan for employees and consultants of motorola mobility. Issuer Yes For For Google Inc. GOOG 38259P508 06/21/12 6 Shareholder prop on advisory vote on political contributions Shareholder Yes Against For Google Inc. GOOG 38259P508 06/21/12 7 Shareholder prop regarding mandatory arbitration of certain shareholder claims Shareholder Yes Against For Google Inc. GOOG 38259P508 06/21/12 8 Shareholder prop regarding equal shareholder voting Shareholder Yes Against For Humana Inc. HUM 04/26/12 1 Election of nominee directors Issuer Yes For For Humana Inc. HUM 04/26/12 2 Ratification of PricewaterhouseCoopersLLP as auditors for 2012 Issuer Yes For For Humana Inc. HUM 04/26/12 3 Advisory vote on executive compensation Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/18/12 1 Election of nominee directors Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/18/12 2 Advisory vote on executive compensation Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 05/18/12 3 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2012 Issuer Yes For For Joy Global Inc. JOYG 03/06/12 1 Election of directors Issuer Yes For For Joy Global Inc. JOYG 03/06/12 2 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2012 Issuer Yes For For Joy Global Inc. JOYG 03/06/12 3 Advisory vote on executive compensation Issuer Yes For For Joy Global Inc. JOYG 03/06/12 4 Approval of the amendment and restatement of the corporations amended and restated certificate of incorporation. Issuer Yes For For Joy Global Inc. JOYG 03/06/12 5 Reapproval of the performance goals under the Joy Global 2007 stock incentive plan. Issuer Yes For For Lam Research Corp LRCX 05/10/12 1 Approval of issuance of shares of LAM research to Novellus Systems pursuant to the merger. Issuer Yes For For Lam Research Corp LRCX 05/10/12 2 Adjournment of the special meeting to solicit addl proxies if there are not sufficient votes to approve proposal 1. Issuer Yes For For Las Vegas Sands Corp LVS 06/07/12 1 Election of nominee directors Issuer Yes For For Las Vegas Sands Corp LVS 06/07/12 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Las Vegas Sands Corp LVS 06/07/12 3 To consider and act upon an advisory proposal on the compensation of the named executive officers. Issuer Yes For For McDonalds MCD 05/24/12 1 Election of nominee directors Issuer Yes For For McDonalds MCD 05/24/12 2 Advisory vote on exec comp Issuer Yes For For McDonalds MCD 05/24/12 3 Approval of the 2012 Omnibus Stock Ownership Plan Issuer Yes For For McDonalds MCD 05/24/12 4 Approval of declassification of the board of directors Issuer Yes For For McDonalds MCD 05/24/12 5 Approval of shareholders right to call special meetings Issuer Yes For For McDonalds MCD 05/24/12 6 Approval of Ernst & YoungLLP as auditors for fiscal 2012. Issuer Yes For For McDonalds MCD 05/24/12 7 Shareholder prop requesting a nutrition report Shareholder Yes Against For Medtronic MDT 08/25/11 1 Election of nominee directors Issuer Yes For For Medtronic MDT 08/25/11 2 Ratify independent auditor Issuer Yes For For Medtronic MDT 08/25/11 3 Non binding advisory vote on executive compensation Issuer Yes For For Medtronic MDT 08/25/11 4 Non binding advisory vote on the frequency of say on pay votes Issuer Yes 1 Year For Oracle Corporation ORCL 68389X105 10/12/11 1 Election of nominee directors Issuer Yes For For Oracle Corporation ORCL 68389X105 10/12/11 2 Approval on exec compensation Issuer Yes For For Oracle Corporation ORCL 68389X105 10/12/11 3 Approval of the frequency of future votes on exec compensation Issuer Yes None No Vote Oracle Corporation ORCL 68389X105 10/12/11 4 Ratification of Ernst & YoungLLP as auditors for fiscal 2012. Issuer Yes For For Oracle Corporation ORCL 68389X105 10/12/11 5 Stockholder prop regarding equity retention Shareholder Yes Against For Perrigo Company PRGO 09/02/11 1 Election of nominee directors Issuer Yes For For Perrigo Company PRGO 09/02/11 2 Advisory vote on executive compensation Issuer Yes For For Perrigo Company PRGO 09/02/11 3 Advisory vote on the frequency of executive compensation Issuer Yes For For Perrigo Company PRGO 09/02/11 4 Ratification of Ernst & YoungLLP as auditors for fiscal 2012. Issuer Yes For For Rockwell Automation ROK 02/07/12 1 Election of directors Issuer Yes For For Rockwell Automation ROK 02/07/12 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Rockwell Automation ROK 02/07/12 3 To approve 2012 Long-term incentives plan Issuer Yes For For Rockwell Automation ROK 02/07/12 4 To approve compensation of the exective officers Issuer Yes For For Rost Stores Inc. ROST 05/16/12 1 Election of nominee directors Issuer Yes For For Rost Stores Inc. ROST 05/16/12 2 Advisory vote on executive compensation Issuer Yes For For Rost Stores Inc. ROST 05/16/12 3 Ratification of Deloitte Touche LLP as auditors for fiscal year ending 2/02/13 Issuer Yes For For Rost Stores Inc. ROST 05/16/12 4 Stockholder proposal by the sheet metal workers national pension fund Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/03/12 1 Election of nominee directors Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/03/12 2 Ratification of appt of independent reg. public accting firm Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/03/12 3 Advisory vote on executive compensation Issuer Yes For For Verizon Communications Inc VZ 92343V104 05/03/12 4 Disclosure of prior govt service Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/03/12 5 Disclosure of lobbying activities Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/03/12 6 Vesting of Performance Stock Units Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/03/12 7 Shareholder Right to Call a Special Meeting Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/03/12 8 Shareholder Action by Written Consent Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 05/03/12 9 Network Neutrality for Wireless Broadband Shareholder Yes Against For Waste Management WM 94106L109 05/10/12 1 Election of nominee directors Issuer Yes For For Waste Management WM 94106L109 05/10/12 2 Ratification of Ernst & YoungLLP as auditors for 2012 Issuer Yes For For Waste Management WM 94106L109 05/10/12 3 To approve on executive compensation Issuer Yes For For Waste Management WM 94106L109 05/10/12 4 To amend employee stock puprchase plan to increase the number of shares Issuer Yes For For Waste Management WM 94106L109 05/10/12 5 Shareholder proposal relating to stock retention policy for sr. execs Shareholder Yes Against For Waste Management WM 94106L109 05/10/12 6 Shareholder proposal to amend by laws to give stockholders lowest % of outstanding comm stock Shareholder Yes Against For INVESTMENT COMPANY REPORT 7/1/2011 - 6/30/2012 AlphaMark Small Cap Growth Fund (AMSCX) Issuer Name Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or by Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote for or Against Management? Berry Petroleum Company BRY 05/16/12 1 Election of nominee directors Issuer Yes For For Berry Petroleum Company BRY 05/16/12 2 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Berry Petroleum Company BRY 05/16/12 3 Approval in a non-binding advisory vote for the executive compensation program Issuer Yes For For Credit Acceptance Corp CACC 05/17/12 1 Election of nominee directors Issuer Yes For For Credit Acceptance Corp CACC 05/17/12 2 Approval of the restated incentive compensation plan Issuer Yes For For Credit Acceptance Corp CACC 05/17/12 3 Advisory vote on exec. comp. Issuer Yes For For Credit Acceptance Corp CACC 05/17/12 4 Ratification of Grant Thornton as auditors for 2012 Issuer Yes For For 3D Systems Corporation DDD 88554D205 05/15/12 1 Election of nominee directors Issuer Yes For For 3D Systems Corporation DDD 88554D205 05/15/12 2 Ratification of BDO USA as auditors Issuer Yes For For Ebix Inc EBIX 12/02/11 1 Election of nominee directors Issuer Yes For For Ebix Inc EBIX 12/02/11 2 Ratification of Cherry Bekaert & Holland as auditors Issuer Yes For For Ebix Inc EBIX 12/02/11 3 Advisory vote on exec. officer comp. Issuer Yes For For Ebix Inc EBIX 12/02/11 4 Shareholder Vote on executive compensation fequency Shareholders Yes 1 Year For Genesco Inc. GCO 06/27/12 1 Election of nominee directors Issuer Yes For For Genesco Inc. GCO 06/27/12 2 Advisory vote on exec. officer comp. Issuer Yes For For Genesco Inc. GCO 06/27/12 3 Ratification of public accounting firm Issuer Yes For For KapStone Paper and Packaging KS 48562P103 05/16/12 1 Election of nominee directors Issuer Yes For For KapStone Paper and Packaging KS 48562P103 05/16/12 2 Ratification of Ernst & YoungLLP as auditors ending 12/31/12 Issuer Yes For For KapStone Paper and Packaging KS 48562P103 05/16/12 3 Advisory vote on exec. officer comp. Issuer Yes For For Medidata Solutions MDSO 58471A105 05/16/12 1 Election of nominee directors Issuer Yes For For Medidata Solutions MDSO 58471A105 05/16/12 2 To approve the compensation of executive officers Issuer Yes For For Medidata Solutions MDSO 58471A105 05/16/12 3 To approve 2009 long-term incentive plan Issuer Yes For For Medidata Solutions MDSO 58471A105 05/16/12 4 Ratify appt of Deloitte & Touche for fiscal year 2012 Issuer Yes For For MKS Instruments Inc MKSI 55306N104 05/07/12 1 Election of nominee directors Issuer Yes For For MKS Instruments Inc MKSI 55306N104 05/07/12 2 To approve the compensation of executive officers Issuer Yes For For MKS Instruments Inc MKSI 55306N104 05/07/12 3 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/11 Issuer Yes For For Mitcham Industries MIND 05/29/12 1 Election of nominee directors Issuer Yes For For Mitcham Industries MIND 05/29/12 2 Advisory vote on exec. comp. Issuer Yes For For Mitcham Industries MIND 05/29/12 3 Vote on freq. of exec officer comp. Issuer Yes 1 Year For Mitcham Industries MIND 05/29/12 4 Ratification of Hein & Assoc. LLP as auditors for fiscal year ending 1/31/2013 Issuer Yes For For Netgear Inc. NTGR 64111Q104 06/06/12 1 Election of nominee directors Issuer Yes For For Netgear Inc. NTGR 64111Q104 06/06/12 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/11 Issuer Yes For For Netgear Inc. NTGR 64111Q104 06/06/12 3 Approving compensation of executive officers Issuer Yes For For Netgear Inc. NTGR 64111Q104 06/06/12 4 Approve restated 2006 Long-term incentive plan. Issuer Yes For For PVH Corporation PVH 06/21/12 1 Election of nominee directors Issuer Yes For For PVH Corporation PVH 06/21/12 2 Approval of 2006 stock incentive plan Issuer Yes For For PVH Corporation PVH 06/21/12 3 Advisory vote on exec. officer comp. Issuer Yes For For PVH Corporation PVH 06/21/12 4 Ratification of auditors Issuer Yes For For Questcor Pharmaceuticals QCOR 74835Y101 05/10/12 1 Election of nominee directors Issuer Yes For For Questcor Pharmaceuticals QCOR 74835Y101 05/10/12 2 Advisory vote on exec. officer comp. Issuer Yes For For Questcor Pharmaceuticals QCOR 74835Y101 05/10/12 3 Ratification of BDO USA LLP auditors ending 12/31/12 Issuer Yes For For Sciclone Pharmaceuticals SCLN 80862K104 06/07/12 1 Election of nominee directors Issuer Yes For For Sciclone Pharmaceuticals SCLN 80862K104 06/07/12 2 Advisory vote on exec. officer comp. Issuer Yes For For Sciclone Pharmaceuticals SCLN 80862K104 06/07/12 3 To approve amendment to 2005 equity incentive plan to 13.6 million shs Issuer Yes For For Sciclone Pharmaceuticals SCLN 80862K104 06/07/12 4 Ratification of Ernst & YoungLLP as auditors ending 12/31/12 Issuer Yes For For Monotype Imaging Holdings TYPE 61022P100 05/10/12 1 Election of nominee directors Issuer Yes For For Monotype Imaging Holdings TYPE 61022P100 05/10/12 2 Advisory vote on exec. comp. Issuer Yes For For Monotype Imaging Holdings TYPE 61022P100 05/10/12 3 Ratification of Ernst & YoungLLP as auditors ending 12/31/12 Issuer Yes For For Vina Concha y Toro VCO 04/05/12 1 Approval of Annual Rpt, Finl stmts, external auditors Issuer Yes For For Vina Concha y Toro VCO 04/05/12 2 Approval of Profit Distribution/Divd Policy Issuer Yes For For Vina Concha y Toro VCO 04/05/12 3 Designate the independent accountants that will exercise the function of external auditors Issuer Yes For For Vina Concha y Toro VCO 04/05/12 4 Set the compensation for board of directors Issuer Yes For For Vina Concha y Toro VCO 04/05/12 5 Set compensation for the board's committees Issuer Yes For For Vina Concha y Toro VCO 04/05/12 6 Determine the newspaper in which notice of the next shareholders meeting will be published Issuer Yes For For Vina Concha y Toro VCO 04/05/12 7 Report on company transactions as stipulated in article 146 and law 18.046 Issuer Yes For For Vina Concha y Toro VCO 04/05/12 8 Approval of other matters relevant to the ordinary shareholders meeting Issuer Yes For For Wright Express Corporation WXS 98233Q105 5/18/2012 1 Election of nominee directors Issuer Yes For For Wright Express Corporation WXS 98233Q105 5/18/2012 2 Advisory vote on exec. comp. Issuer Yes For For Wright Express Corporation WXS 98233Q105 5/18/2012 3 Ratify appt of Deloitte & Touche for fiscal year 2012 Issuer Yes For For
